Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT to begin on March 8, 2006, by and between UTEK CORPORATION,
a Delaware corporation, having an office at 202 South Wheeler Street, Plant
City, Florida 33563 (hereinafter referred to as “UTEK”), and Doug Schaedler
(hereinafter referred to as “Employee”):

WHEREAS, UTEK desires to employ Employee in the position as Chief Operating
Officer and Chief Compliance Officer; and

WHEREAS, Employee is willing to be employed in said position in the manner
provided for herein, and to perform the duties of the UTEK upon the terms and
conditions herein set forth;

NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth it is agreed as follows;

1. Employment of Employee. UTEK hereby employs Employee as Chief Operating
Officer.

2. Term. The term of this Agreement shall commence on March 8, 2006 (the
“Commencement Date”) and expire one year from such date, unless sooner
terminated or renewed as provided hereunder. During the term hereof, Employee
shall devote substantially all of his business time and efforts to UTEK and its
subsidiaries and affiliates.

3. Duties. The Employee shall perform those functions generally performed by
persons of such title and position, shall perform any and all related duties,
and shall be available to confer and consult with and advise the officers and
directors of UTEK at such times that may be required by UTEK. Chief amongst
these duties is that UTEK has >50 strategic alliance client engagements in place
by the end of 2006. This is the minimum acceptable quota for the sales
management portion of this position.

4. Compensation. Employee shall be paid as follows:

a. Employee shall be paid a salary of One Hundred Seventy Five Thousand Dollars
($175,000.00) per year, payable in monthly installments; and

b. In addition UTEK shall provide:

(i) A commission of three (3) percent to be paid quarterly based on new
strategic alliance sales (executed during the period of this contract) and at an
independent appraised value), however cash contracts will be based on face
value) and;

(ii) Pay a cash bonus of $80,000.00 to Employee if fifty (50) or more strategic
alliances are in place on December 31, 2006, and;

(iii) Pay a $25,000 annual bonus if sales >= $40,000,000 and net income after
taxes >= $11,000,000 for 2006. This bonus is to be paid quarterly if sales in
any quarter exceed $10,000,000 and if the Company shows at least a $2,750,000.00
post tax profit for that quarter.

 

Page 1



--------------------------------------------------------------------------------

(iv) Employee may participate in the Employer’s Simple Retirement Plan. Company
will provide a matching contribution up to 3% of the employee’s salary per year.
Plan is administered through Smith Barney and;

(v) Employee shall not be granted any additional stock options and the stock
options that were granted under the last contract will remain in effect.

(vi) In the event of termination, other than for cause, Employee shall be
entitled to a one time lump sum payment equal to 90 days of compensation.

5. Confidential Information

a. The Employee has acquired and will acquire information and knowledge
respecting the intimate and confidential affairs of the Company (for this
purpose including all subsidiaries and affiliates, including without limitation
confidential information with respect to the Company’s customer lists,
technologies, business methodology, business techniques, promotional materials
and information, and other similar matters treated by the Company as
confidential (the Confidential Information). Accordingly, the Employee covenants
and agrees that during his employment by the Company (whether during the Term
hereof or otherwise) and thereafter, the Employee shall not, without the prior
written consent of the Company, disclose to any person, other than a person to
whom disclosure is reasonably necessary or appropriate in connection with the
performance by the Employee of the Employee’s duties hereunder, any Confidential
Information obtained by the Employee while in the employ of the Company.

b. The Employee agrees that all memoranda, notes, records, data base
information, papers or other documents and all copies thereof relating to the
Company’s operations or business, some of which may be prepared by the Employee,
and all objects associated therewith in any way limited by the Employee shall be
the Company’s property. This shall include, but is not limited to, documents and
objects concerning any customer contracts, manuals, mailing lists, advertising
materials, and all of their materials and records of any kind that may be in the
Employee’s possession or under the Employee’s control. The Employee shall not,
except for the Company’s use, copy or duplicate any of the aforementioned
documents or objects (except for the purpose of performing Employee’s duties)
nor remove them from the Company’s facilities, nor use any information
concerning them except for the covenants and agrees that the Employee will
deliver to the Company upon termination of the Employee’s employment, or any
other time at the Company’s request.

c. The Employee shall deliver to the Company or its designee at the termination
of his employment all data, correspondence, memoranda, notes, records, drawings,
sketches, plans, customer lists, product compositions, and other documents and
all copies thereof, made, composed or received by the Employee, solely or
jointly with others, that are in the Employee’s possession, custody, or control
at termination and that are related in any manner to

 

Page 2



--------------------------------------------------------------------------------

the past, present, or anticipated business or any member of the Company or one
its subsidies. In this regard, the Employee hereby grants and conveys to the
Company all right, title, and interest in and to, including without limitation,
the right to possess, print, copy, and sell or otherwise dispose of, any
reports, records, papers, summaries, photographs, drawings or other documents,
and writings, and copies, abstracts or summaries thereof, that may be prepared
by the Employee or under his direction or that may come into his possession in
any way during the term of his employment with the Company that relate in any
manner to the past, present or anticipated business of any member of the Company
or one its subsidies.

6. Covenant Not to Compete.

a. The Employee covenants and agrees that during the Employee’s employment by
UTEK (whether during the Term hereof or otherwise), and thereafter for a period
of one (1) year following the termination of the Employee’s employment with the
UTEK, the Employee will not:

(1) directly or indirectly engage in, continue in or carry on the business of
any corporation, partnership, firm or other business organization which is now,
becomes or may become a direct competitor of the UTEK in its business (UTEK’s
Business-technology transfer of technology from universities and federal labs to
companies), including owning or controlling any financial interest in, any
corporation, partnership, firm or other form of business organization which
competes with or is engaged in or carries on any aspect of such business or any
business substantially similar thereto;

(2) consult with, advise or assist in any way, whether or not for consideration,
any corporation, partnership, firm or other business organization which is now,
becomes or may become a competitor of the UTEK during the Employee’s employment
with the UTEK;

(3) engage in any practice the purpose of which is to evade the provisions of
this Agreement or to commit any act which is detrimental to the successful
continuation of, or which adversely affects, the business of the UTEK.

b. The Employee agrees that the geographic scope of this covenant not to compete
shall extend to the geographic area where the Company’s customers conduct
business or are located at any time during the Term of this Agreement. For the
purposes of this Agreement, “Customers” means any person, university or entity
to which the Company provides or has provided services within a period of one
(1) year prior to the Employee’s termination of services for the furtherance of
such customer’s business within such period of one (1) year the Company has
pursued or communicated with for the purposes of obtaining business for the
Company.

c. In the event of any breach of this covenant not to compete, the Employee
recognizes that the remedies at law will be inadequate and that in addition to
any relief at law which may be available to the Company for such violation or
breach and regardless of any provisions contained in this Agreement, the Company
shall be entitled to equitable remedies (including an injunction) and such other
relief as a court may grant after considering the intent of this

 

Page 3



--------------------------------------------------------------------------------

Section 7. In any action or proceeding by the Company to obtain a temporary
restraining order and/or preliminary injunction to enforce the covenant, the
Employee hereby agrees that the Company shall not be required to put an
injunction bond in excess of One Thousand Dollars ($1,000.00) in order to obtain
the temporary restraining order and/or preliminary injunction. It is further
acknowledged and agreed that the existence of any claim or cause of action on
the part of the Employee against the Company, whether arising from this
Agreement or otherwise, shall in no way constitute a defense to the enforcement
of this covenant not to compete, and the duration of this covenant not to
compete shall be extended in an amount which equals the time period during which
the Employee is or has been in violation of this covenant not to compete.

d. In the event a court of competent jurisdiction determines that the provisions
of this covenant not to compete are excessively broad as to duration, geographic
scope, prohibited activities or otherwise, the parties agree that this covenant
shall be reduced or curtained to the extent necessary to render it enforceable.

e. For the purposes of this Section 6, Company shall be deemed to include the
Company, as well as its subsidiaries and affiliates.

f. The parties hereto expressly acknowledge and agree that any provision of this
Section 6 may be amended or waived by the mutual written agreement of both
parties.

7. Termination.

a. Either party may terminate this Agreement for any reason by giving the other
party ninety (90) days written notice.

b. UTEK shall also have the right to terminate this Agreement immediately For
Cause, which shall include, but not be limited to, fraud, breach of fiduciary
duty, conviction of a crime or like conduct.

c. If the Employee is terminated for any reason or terminates his employment,
the Company will not be required to make any further payments to Employee during
the remainder one year.

8. Arbitration Any controversies between UTEK and Employee involving the
construction or application of any of the terms, provisions or conditions of
this Agreement shall on the written request of either party served on the other
be submitted to arbitration. Such arbitration shall comply with and be governed
by the rules of the American Arbitration Association. An arbitration demand must
be made within one (1) year of the date on which the party demanding arbitration
first had notice of the existence of the claim to be arbitrated, or the right to
arbitration along with such claim shall be considered to have been waived. An
arbitrator shall be selected according to the procedures of the American
Arbitration Association. The cost of arbitration shall be born by the losing
party or in such proportions as the arbitrator shall decide. The arbitrator
shall have no authority to add to, subtract from or otherwise modify the
provisions of this Agreement, or to award punitive damages to either party.

 

Page 4



--------------------------------------------------------------------------------

9. Attorney's Fees and Costs. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney's fees, costs and necessary disbursements in
addition to any other relief to which he may be entitled.

10. Entire Agreement: Survival.

a. This Agreement contains the entire agreement between the parties with respect
to the transactions contemplated herein and supersedes, effective as of the date
hereof any prior agreement or understanding between UTEK and Employee with
respect to Employee's employment by UTEK. The unenforceability of any provision
of this Agreement shall not affect the enforceability of any other Provision.
This Agreement may not be amended except by an agreement in writing signed by
the Employee and the UTEK, or any waiver, change, discharge or modification as
sought. Waiver of or failure to exercise any rights provided by this Agreement
and in any respect shall not be deemed a waiver of any further or future rights.

b. The provisions of Sections 5, 6, 8, 9, 10, 12 and 14 shall survive the
termination of this Agreement.

11. Assignment. This Agreement shall not be assigned to other parties.

12. Governing Law . This Agreement and all the amendments hereof, and waivers
and consents with respect thereto shall be governed by the laws of the State of
Florida, without regard to the conflicts of laws principles thereof and the
parties agree that the jurisdiction shall be in Hillsborough County, Florida.

13. Notice. All notices, responses, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been given when

a. delivered by hand;

b. sent be fax, (with receipt confirmed), provided that a copy Is mailed by
registered or certified mail, return receipt requested; or

c. received by the addressee as sent be express delivery service (receipt
requested) in each case to the appropriate addresses, and fax numbers as the
party may designate to itself by notice to the other parties:

 

  (i) if to UTEK:

UTEK Corporation

202 South Wheeler Street

Plant City, Florida 33566

Attention: Sam Reiber

Vice President & General Counsel

Telephone: 813-754-4330

 

  (ii) If to the Employee:

Doug Schaedler,

c/o UTEK Corporation

202 South Wheeler Street

Plant City, FL 33563

 

Page 5



--------------------------------------------------------------------------------

14. Severability. Should any part of this Agreement for any reason be declared
invalid by a court of competent jurisdiction, such decision shall not affect the
validity of any remaining portion, which remaining provisions shall remain in
full force and effect as if this Agreement had been executed with the invalid
portion thereof eliminated, and it is hereby declared the intention of the
parties that they would have executed the remaining portions of this Agreement
without including any such part, parts or portions which may, for any reason, be
hereafter declared invalid.

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the day
and year first above written.

 

UTEK CORPORATION By:  

/s/ Clifford M. Gross

  Clifford M. Gross, Ph.D.   Title: CEO  

/s/ Doug Schaedler

  Doug Schaedler

 

Page 6